Case 6:19-cv-00378-JDK-JDL Document 22 Filed 02/02/21 Page 1 of 1 PageID #: 410




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

PAUL DEWAYNE THIBODEAUX,                   §
                                           §
     Petitioner,                           §
                                           §
v.                                         §     Case No. 6:19-cv-378-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §

                                FINAL JUDGMENT
       The Court, having considered Petitioner’s case and rendered its decision by

 opinion issued this same date, hereby enters FINAL JUDGMENT.

       It is ORDERED that this petition for a writ of habeas corpus is DISMISSED

 WITH PREJUDICE as barred by the statute of limitations.            A certificate of

 appealability is DENIED. All pending motions are DENIED as MOOT.

       The Clerk of Court is instructed to close this case.

       So ORDERED and SIGNED this 2nd day of February, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
